         CASE 0:20-cv-02020-PJS-JFD Doc. 7 Filed 09/13/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Patricia Sainz Ewings,                            Case No. 20-cv-2020 (PJS/JFD)

                    Plaintiff,

v.                                                            ORDER

Matthew Thomas Ewings and Ewings
Associates, Inc.

                    Defendants.


      This matter is before the Court on the Report and Recommendation of August 27,

2021 (ECF No. 6), which recommends dismissing this case pursuant to Federal Rule of

Civil Procedure 4(m). No party has objected to the Report and Recommendation.

      Accordingly, IT IS HEREBY ORDERED that:

          1. The Report and Recommendation (ECF No. 6) is ADOPTED; and

          2. This action is DISMISSED WITHOUT PREJUDICE pursuant to Federal

             Rule of Civil Procedure 4(m).



      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: 9/13/21                         s/Patrick J. Schiltz
                                       PATRICK J. SCHILTZ
                                       United States District Judge
